Case 3:19-cv-00054-NKM-JCH Document 185 Filed 09/09/21 Page 1 of 7 Pageid#: 1610




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Charlottesville Division


  KIERAN RAVI BHATTACHARYA,                      )
                                                 )
                    Plaintiff,                   )
                                                 )
  v.                                             ) Civil Action No. 3:19-CV-54-NKM-JCH
                                                 )
                                                 )
  JAMES B. MURRAY, JR., et al.,                  )
                                                 )
                    Defendants.                  )
                                                 )


      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO QUASH SUBPOENA
                   DUCES TECUM TO VERIZON WIRELESS, LLC

          Defendants, by and through their undersigned counsel, state as follows in opposition to

  Plaintiff’s Motion to Quash a subpoena duces tecum issued to Verizon Wireless, LLC (“Verizon

  subpoena”) 1 (ECF No. 179):

                        RELEVANT FACTS AND PROCEDURAL HISTORY

          1.        Upon information and belief, while and after Plaintiff attended the University of

  Virginia (“UVA”) School of Medicine, he used cell phone number (808) 344-9928 with service

  provider Verizon and/or Cellco Partnership, d/b/a Verizon Wireless (“Cellco”).

          2.        Upon information and belief, cell phone number (808) 984-3619 is also affiliated

  with Plaintiff.



  1
   As discussed infra, the Verizon subpoena was not served. Defendants later replaced the unserved
  Verizon subpoena with a subpoena duces tecum to Cellco Partnership (“Cellco subpoena”) and
  properly served the Cellco subpoena. Except for the entity names, the Verizon and Cellco
  subpoenas are identical and seek the exact same information. Accordingly, Defendants infer that
  Plaintiff’s Motion to Quash the Verizon subpoena also applies to the Cellco subpoena and
  Defendants address their argument herein to both subpoenas.
Case 3:19-cv-00054-NKM-JCH Document 185 Filed 09/09/21 Page 2 of 7 Pageid#: 1611




          3.      On August 13, 2021, Defendants issued a subpoena duces tecum to Verizon,

  requesting the production of records related to Plaintiff and the above listed telephone numbers.

  See ECF No. 179-1.

          4.      Defendants did not serve the Verizon subpoena and no longer intend to serve it.

          5.      On August 30, 2021, Defendants issued a subpoena duces tecum to Cellco

  Partnership requesting production of the same documents requested in the Verizon subpoena.

  Exhibit 1, Cellco subpoena.

          6.      Plaintiff argues that the Stored Communications Act prohibits Verizon from

  producing the contents of any text messages. Mot. to Quash, ECF No. 179, at ¶¶ 3-4.

          7.      Plaintiff also asserts that Defendants seek discovery beyond the permissible scope

  of discovery permitted by Federal Rule of Civil Procedure 26(b)(1) (“Rule 26”). Id. at ¶¶ 4-9.

                                            ARGUMENT

          Plaintiff is wrong on both accounts. The Stored Communications Act does not prevent

  Cellco or Verizon from producing the subpoenaed information, and the discovery sought by the

  subpoenas is relevant to the claims and defenses in this case.

     I.        The Stored Communications Act does not Prevent Cellco/Verizon from Producing
               the Content of Communications with the Named Defendants and Other UVA
               Officials

     Plaintiff argues that the Stored Communications Act generally prevents Cellco/Verizon from

  producing the content of electronic communications such as text messages in response to a

  subpoena. Id.at ¶ 2; 18 U.S.C. § 2702(a)(1). He concedes, however, that the Stored

  Communications Act, permits Cellco/Verizon to produce the content of electronic

  communications with Defendants. Id. at ¶ 3; 18 U.S.C. § 2702(b)(1). Accordingly, the limitations

  placed upon Cellco/Verizon by the Stored Communications Act do not provide justification for



                                                   2
Case 3:19-cv-00054-NKM-JCH Document 185 Filed 09/09/21 Page 3 of 7 Pageid#: 1612




  quashing the subpoena as a whole. Instead, Defendants are entitled to receive all electronic

  communications with the named Defendants and with any other UVA officials.

      II.      Discovery of the Cellco/Verizon Records is Permissible Pursuant to Rule 26

            Plaintiff also asserts that the subpoena seeks discovery beyond the permissible scope of

  discovery under Rule 26. Mot. to Quash, ECF No. 179, at ¶¶ 4-9. Id. To the contrary, the Subpoena

  requests discoverable information that is relevant to the claims and defenses in this matter.

            Rule 26 allows the discovery of “any nonprivileged matter that is relevant to any party's

  claim or defense and proportional to the needs of the case, considering the importance of the issues

  at stake in the action, the amount in controversy, the parties’ relative access to relevant information,

  the parties’ resources, the importance of the discovery in resolving the issues, and whether the

  burden or expense of the proposed discovery outweighs its likely benefit.” F.R.C.P. 26(b)(1).

  “Information within this scope of discovery need not be admissible in evidence to be

  discoverable.” Id.

            The Cellco/Verizon records are highly relevant to the claims and defenses in this lawsuit.

  Specifically, and upon information and belief, Defendants expect the records to show that Plaintiff

  made repeated, harassing phone calls to a fellow medical student and at least one UVA official in

  November or December 2018, which was part of a pattern of concerning behavior that led to

  Plaintiff’s suspension and ban from grounds. Evidence of those repeated, harassing phone calls is

  expected to support the defense that Plaintiff faced disciplinary action because of serious

  behavioral issues rather than for speech-related reasons, which Plaintiff wrongly asserts in his First

  Amendment claim. Furthermore, upon information and belief, the phone records will provide

  Defendants with evidence of communications between Plaintiff and other individuals about the

  events at issue in this case and information to investigate such communications further. Finally,



                                                     3
Case 3:19-cv-00054-NKM-JCH Document 185 Filed 09/09/21 Page 4 of 7 Pageid#: 1613




  calls and text messages related to Plaintiff’s mental health, such as those to UVA faculty, UVA

  counseling services, mental health professionals, Plaintiff’s roommates and family members, and

  Dr. Hsu, may support Defendants’ observations that Plaintiff was behaving unprofessionally and,

  relatedly, that Plaintiff had an untreated mental health condition causing serious behavioral

  problems. 2

         Plaintiff asserts that the subpoena improperly requests records “for more than two years

  before any specific conduct related this suspension occurred and more than 13 months after his

  suspension,” Mot. to Quash, ECF No. 179, at ¶ 6, and “[t]he requested records are in no way

  limited to ensure that they relate to the subject matter of the case,” id. at ¶ 7. However, Plaintiff

  attempts to impose a double standard for discovery on Defendants, as Plaintiff’s own discovery

  requests seek thousands of documents without any limitation on time and/or subject matter. Exhibit

  2, Pl.’s First Discovery Requests, at 9-10, 12-13, 15-16 (Document Request Nos. 2, 3, 12, 13, 16,

  23); Exhibit 3, Pl.’s Second Discovery Requests, at 9-10 (Document Request Nos. 66-67). Plaintiff

  has also asked Defendants to produce documents and admit statements relating to specific events

  that occurred well before Plaintiff faced any of the discipline he challenges in this lawsuit. Exhibit

  2 at 10-11, 15-16, 18, 20, 24 (Document Request Nos. 4, 7, 25, 28-30, 34, 44; Request for

  Admission Nos. 2-4); 3 Exhibit 3, at 10-11 (Document Request No. 69, Request for Admission No.

  15). Additionally, Plaintiff has issued third-party subpoenas requesting the production of materials



  2
    As discussed in Defendants’ oppositions to the other Motions to Quash filed in this case,
  Plaintiff’s mental health is at issue. Defendants’ observations of Plaintiff’s mental health in 2017
  and 2018 was a factor in the actions Plaintiff now alleges were constitutional violations. Plaintiff
  accuses Defendants of misrepresenting Plaintiff’s mental health.
  3
    Document Request No. 25 and Requests for Admission Nos. 2-4 relate to a Professionalism
  Concern Card issued in May 2018. See Ex. 1, at 5. Request Nos. 28-30 involve an “unauthorized
  medical procedure” allegedly performed by Dr. Hsu and an alleged Professionalism Concern Card
  in November 2017. Proposed Second Am. Compl., ECF No. 149-1, at ¶ 61.

                                                    4
Case 3:19-cv-00054-NKM-JCH Document 185 Filed 09/09/21 Page 5 of 7 Pageid#: 1614




  from time periods before and after his enrollment at the Medical School and third-party subpoenas

  requesting the production of records without limitation to subject matter. Exhibit 4, Subpoena

  Duces Tecum to Dr. Angel Hsu, at 7; Exhibit 5, Subpoena Duces Tecum to Mazin Elsarrag, M.D.,

  at 7; Exhibit 6, Subpoena Duces Tecum to Catherine Richard, at 7; Exhibit 7, Subpoena Duces

  Tecum to Yusef Ali, at 7; Exhibit 8, Subpoena Duces Tecum to John T. Morgan, at 7.

         Plaintiff cannot have it both ways. He cannot conduct discovery with respect to events that

  happened years before the October 25, 2018 Panel Discussion and more than a year after his

  November 29, 2018 suspension while requiring Defendants to limit their discovery to a shorter

  time. Likewise, he cannot conduct discovery of topics unrelated to the discipline he challenges in

  this lawsuit while limiting Defendants’ discovery to only those topics. Furthermore, the time

  period in the Verizon and Cellco subpoenas, August 1, 2016 through December 31, 2019, is

  narrowly tailored to seek relevant information because it merely spans Plaintiff’s tenure as a UVA

  medical student and the period after Plaintiff’s suspension and ban from grounds when he

  discussed those events at length on multiple platforms, which likely includes his cell phone.

         Lastly, Cellco/Verizon has not complained of any burden associated with the production

  of the subpoenaed records.

         Thus, Defendants are entitled to discovery of the Cellco/Verizon records pursuant to Rule

  26.

                                          CONCLUSION

         For the above-stated reasons, the Court should deny Plaintiff’s Motion to Quash.

  Defendants respectfully request the Court enter an order compelling Cellco/Verizon to produce

  the requested records.




                                                  5
Case 3:19-cv-00054-NKM-JCH Document 185 Filed 09/09/21 Page 6 of 7 Pageid#: 1615




                                        Respectfully submitted,

                                        /s/ Brittany A. McGill

   MARK R. HERRING                      Brittany A. McGill (VSB No. 92401)
   Attorney General of Virginia         Madeline M. Gibson (VSB No. 87561)
                                        Calvin C. Brown (VSB No. 93192)
   SAMUEL T. TOWELL                     Assistant Attorneys General
   Deputy Attorney General              Office of the Virginia Attorney General
                                        202 North 9th Street
   MARSHALL H. ROSS                     Richmond, Virginia 23219
   Senior Assistant Attorney General/   Telephone: (804) 786-0082
   Trial Section Chief                  Facsimile: (804) 371-2087
                                        bmcgill@oag.state.va.us
                                        mgibson@oag.state.va.us
                                        cbrown@oag.state.va.us
                                        Counsel for Defendants




                                           6
Case 3:19-cv-00054-NKM-JCH Document 185 Filed 09/09/21 Page 7 of 7 Pageid#: 1616




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of September, 2021, the foregoing was filed in the
  CM/ECF system, to be forwarded electronically to:

  Michael J. Lockerby (VSB No. 24003)
  FOLEY & LARDNER LLP
  Washington Harbour
  3000 K Street, N.W., Suite 600
  Washington, D.C. 20007-5109
  Telephone: (202) 672-5300
  Facsimile: (202) 672-5399
  Email: mlockerby@foley.com
  Counsel for Plaintiff


                                              /s/ Brittany A. McGill
                                              Brittany A. McGill (VSB No. 92401)
                                              Assistant Attorney General
                                              Office of the Virginia Attorney General
                                              202 North 9th Street
                                              Richmond, Virginia 23219
                                              Telephone: (804) 786-0082
                                              Facsimile: (804) 371-2087
                                              Email: bmcgill@oag.state.va.us
                                              Counsel for Defendants




                                                 7
